Citation Nr: 1107205	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-37 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to April 
2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Salt Lake City, Utah, and a 
May 2008 rating decision of the VA RO in Lincoln, Nebraska.  

In September 2008, the Veteran testified before a Decision Review 
Officer in St. Louis, Missouri.  A transcript of that hearing is 
of record.

The Veteran's accredited representative, in a January 2011 
informal brief, indicated that in addition to the above stated 
issue, the issue of entitlement to an initial rating in excess of 
10 percent for residuals of post-status bunionectomy with hallux 
valgus of the left foot, and the issue of entitlement to an 
initial rating in excess of 10 percent for a right ankle 
disability, were on appeal.  The Board finds, based on a review 
of the claims file, that a substantive appeal has not been 
perfected on those two issues.  In his November 2008 VA Form 9, 
the Veteran checked box 9B, indicating that he was not appealing 
all of the issues in the statement of the case (SOC).  He wrote 
"thoracic spine degenerative arthritis" in block 9 as the only 
issue he was appealing.  In addition, in block 10, he discussed 
only the thoracic spine disability.  The Board finds that there 
is no other written documentation from the Veteran or his 
accredited representative received within 60 days of the SOC, or 
within one year of the rating decisions which denied the claims, 
which could be construed to be a substantive appeal.  Therefore, 
the Board finds that it does not have jurisdiction over the 
issues of entitlement to initial ratings in excess of 10 percent 
for a left foot disability and a right ankle disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran avers that he has a thoracic spine disability due to 
active service, to include as secondary to his service-connected 
degenerative disc disease of the lumbar spine.  VA examinations 
and opinions with respect to the issue on appeal were obtained in 
December 2006 and March 2008.  

The December 2006 VA examination report reflects that an x-ray of 
the Veteran's spine identified no significant abnormality.  No 
diagnosis was made; however, reduced range of motion and pain 
were noted on physical examination.

A March 2008 VA radiology record reflects no bony or joint 
abnormality of the thoracic spine was seen.  The findings reflect 
"minimal sclerosis in the midthoracic region which is likely 
positional" while the impression reflects "minimal scoliosis 
likely positional".  The VA examination report reflects that 
thoracic spine x-rays were negative.   

Private chiropractor records from 2004 to 2006 reflect that 
thoracic spine somatic dysfunction was observed.  A December 2005 
record indicates that the Veteran felt that he hurt his upper 
back one month earlier while lifting something heavy.

A July 2009 VA radiology report reflects that an MRI of the 
thoracic spine is normal in anatomic alignment, vertebral bodies 
demonstrate normal signal intensity on all sequences.  The spinal 
cord demonstrates normal signal intensity on all sequences.  
Intervertebral disk heights are normal.  No soft tissue 
abnormality is identified.  

The first element of a claim for service connection is a current 
disability.  Based on the above noted evidence, which notes 
sclerosis, scoliosis, somatic dysfunction, negative x-ray 
findings, and normal MRI findings, the Board is unclear if the 
Veteran has a current thoracic spine disability, and if so the 
nature of such a disability.  Therefore, the Board finds that 
another VA examination and opinion is warranted.

The record reflects that the Board received new evidence from the 
Veteran that was associated with the claims folder after the 
issuance of the October 2008 supplemental statement of the case 
(SSOC).  As such, the RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993). No 
waiver of initial RO consideration is currently of record.  As 
the Veteran has not waived RO consideration of the additional 
evidence, the Board must remand the claim to the RO for 
consideration of the additional evidence prior to appellate 
review.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all 
medical providers (VA and private) from whom he 
has received treatment for a thoracic spine 
disability and complete and return a provided 
VA Form 21-4142, Authorization and Consent to 
Release Information, for each provider.  After 
obtaining completed VA Forms 21-4142, the AOJ 
should attempt to obtain all identified 
pertinent private and VA medical records, not 
already associated with the claims file.  

2.  Schedule the Veteran for an examination 
with an appropriate clinician to determine 
whether he has a thoracic spine disability 
and the etiology of any such disability.  The 
clinician should provide an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran has a thoracic 
spine disability causally related to his 
military service, to include whether he has a 
thoracic spine disability due to, or 
aggravated by, a service-connected 
disability, to include service-connected 
degenerative disc disease of the lumbar 
spine.  The claims folder should be reviewed 
in conjunction with such examination and the 
examination report should indicate that such 
a review was performed.  Any opinion 
expressed should be accompanied by a complete 
rationale.  The examiner should discuss 
the evidence which reflects thoracic 
spine clinical findings of reduced range 
of motion and pain, sclerosis, scoliosis, 
somatic dysfunction, negative x-ray 
findings, and normal MRI findings. 
 
3.  The Veteran should be advised that failure 
to appear for an examination as requested, and 
without good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. § 
3.655 (2010).  

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for a thoracic spine disability.  If the 
benefit sought on appeal is not granted, the 
RO should issue a supplemental statement of 
the case and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


